Citation Nr: 0945490	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  06-21 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for right ear hearing loss.



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1964 to June 
1967.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in July 2008 
and March 2009.  The case has since been returned to the 
Board for appellate review.

The Board also notes that the Veteran's appeal had originally 
included the issue of entitlement to service connection for 
left ear hearing loss; however, during the pendency of the 
appeal, the RO granted that benefit in a September 2009 
rating decision.  Accordingly, the issue of entitlement to 
service connection for left ear hearing loss no longer 
remains in appellate status, and no further consideration is 
required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Right ear hearing loss manifested in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, right 
ear hearing loss was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. See 38 C.F.R. § 
3.159(b)(1).

In the decision below, the Board has granted the Veteran's 
claim for service connection for right ear hearing loss, and 
therefore, the benefit sought on appeal has been granted in 
full.  Accordingly, regardless of whether the notice and 
assistance requirements have been met in this case, no harm 
or prejudice to the appellant has resulted. See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. § 
3.303(d) (2009).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of a hearing disability 
during service (i.e., one meeting the requirements of 38 
C.F.R. § 3.385) is not always fatal to a service connection 
claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability and a medically 
sound basis for attributing that disability to service may 
serve as a basis for a grant of service connection for 
hearing loss where there is credible evidence of acoustic 
trauma due to significant noise exposure in service, post-
service audiometric findings meeting the regulatory 
requirements for hearing loss disability for VA purposes, and 
a medically sound basis upon which to attribute the post- 
service findings to the injury in service (as opposed to 
intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for right ear 
hearing loss.  The Veteran's service treatment records 
indicate that the authorized audiological evaluation at the 
time of his enlistment examination in June 1964 found his 
pure tone thresholds, in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)

(NOTE: Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses. Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

The Veteran's June 1967 separation examination found his pure 
tone thresholds, in decibels, to be as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
40 (55)
-10 (0)
-10 (0)

5 (10)

The Board notes that the results of the June 1967 
audiological evaluation are handwritten and not entirely 
legible.  In particular, it is unclear as to whether the pure 
tone threshold at 500 Hertz was -10 decibels or 40 decibels.  
The Board will resolve all reasonable doubt in the Veteran's 
favor and assume that the examiner intended to write 40 
decibels.  

The Board notes that for VA purposes impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385.  As such, resolving the 
benefit of the doubt in Veteran's favor, it appears that he 
met the VA standard for right ear hearing loss at the time of 
his June 1967 separation examination.

Moreover, the Veteran has stated that had hearing problems 
from the time of his discharge from service until the time he 
sought treatment for hearing loss.  While lay persons are 
generally not competent to offer evidence which requires 
medical knowledge, such as opinions regarding medical 
causation or a diagnosis, they may provide competent 
testimony as to visible symptoms and manifestations of a 
disorder. Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 
Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 
(Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  A veteran can attest to factual matters of which he 
or had had first-hand knowledge, e.g., experiencing pain in 
service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy. See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).

The Board does observe the September 2008 VA examiner's 
opinion that it was less likely as not that the Veteran 
incurred hearing loss from exposure to noise in military 
service.  The examiner based his opinion partly on a 
comparison of the 1964 and 1967 hearing tests showing no 
adverse change in hearing.  However, the examiner's analysis 
appears to have used the interpretation that the handwritten 
results on the June 1967 separation examination showed the 
Veteran's right ear to have a puretone threshold of -10 
decibels at 500 Hertz.  As discussed above, the finding at 
that threshold is not clear on the June 1967 separation 
examination report, and the benefit of the doubt has been 
resolved in the Veteran's favor.  When the findings of the 
June 1964 and June 1967 audiological evaluations are compared 
using the finding of 40 decibels at 500 Hertz in June 1967 
and after converting them to ISO-ANSI standards, the Board 
notes that there was a significant decibel shift.  

Similarly, the March 2009 VA examiner opined that it was less 
likely as not that the Veteran had right ear hearing loss 
that was related to his noise exposure in service.  In so 
doing, she commented that the Veteran currently had normal 
right ear hearing for adjudication purposes.  In particular, 
she noted that the testing at this examination used insert 
earphones resulting in better high frequency hearing.  
However, the Board notes that previous examinations, 
including the September 2008 VA examination, have found the 
Veteran to meet VA standards for right ear hearing loss.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the requirement of a current disability is 
satisfied when a claimant has a disability at the time a 
claim for VA disability compensation is filed or at any point 
during the pendency of that claim. McClain v. Nicholson, 21 
Vet. App. 319, 312 (2007).

The March 2009 VA examiner also stated that the Veteran had 
normal right ear hearing at the time of his discharge from 
service due to the -10 thresholds at 500, 1000, and 2000 
Hertz.  However, as discussed above, it was unclear as to 
whether the Veteran's puretone threshold was -10 decibels or 
40 decibels at 500 Hertz on his June 1967 separation 
examination report.  All reasonable doubt has been resolved 
the Veteran's favor, and thus, the Board is using the finding 
of 40 decibels in the adjudication of this claim.  Applicable 
regulations specifically provide that impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent. 38 C.F.R. § 3.385.  In this case, 
resolving the benefit of the doubt in favor of the Veteran, 
he appears to have met the VA standards for right ear hearing 
loss at the time of his separation.

The March 2009 VA examiner further stated that there was no 
notation on the entrance or discharge audiograms making a 
distinction between ASA for the 1964 audiogram and ISO for 
the 1967 audiogram.  As such, she commented that the 
Veteran's right ear hearing was better at discharge than 
compared to what it was at entrance.  However, the Board 
notes that it is presumed that all in-service audiometric 
results were reported in standards set forth by the American 
Standards Association (ASA) prior to November 1, 1967, unless 
it is specifically noted otherwise on the examination report.  
As previously discussed, when the audiometric results are 
properly converted, the Veteran appears to have met the VA 
standard for right ear hearing loss at the time of his June 
1967 separation examination.

The Board notes that, although it must rely on independent 
medical evidence to support its findings and must not refute 
medical evidence in the record with its own unsubstantiated 
medical conclusions, the opinion of the examiners in this 
case with regard to the right ear hearing loss are inadequate 
because they based their opinions on an insufficient analysis 
of the facts. See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (holding that Board must rely on independent medical 
evidence to support its findings and must not refute medical 
evidence in the record with its own unsubstantiated medical 
conclusions), overruled on other grounds by Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  Generally speaking, with 
regard to claims for direct service connection, medical 
professionals are called on to render an opinion as to 
whether it is (1) likely that a disability is due to a 
disease or injury incurred in service as opposed to some 
other factor or factors, (2) unlikely that it is due to a 
disease or injury incurred in service as opposed to some 
other factor or factors, or (3) at least as likely that the 
disability is due to a disease or injury incurred in service 
as it is to some other factor or factors.

Here, it would have been helpful had the examiners brought 
their expertise to bare in this manner regarding medically 
known or theoretical causes of sensorineural hearing loss or 
described how hearing loss which results from acoustic trauma 
generally presents or develops in most cases, as 
distinguished from how hearing loss develops from other 
causes, in determining the likelihood that current hearing 
loss was caused by acoustic trauma in service as opposed to 
some other cause.

In cases where a medical examination or opinion provides an 
inadequate basis on which the Board may base its own legal 
decision on appeal, the Board generally remands the case to 
obtain a better examination or clearer opinion.  However, the 
evidence preponderates in the Veteran's favor, and multiple 
attempts have already been made to obtain an adequate medical 
opinion.  In addition, the VA examiner did find a decibel 
shift sufficient to warrant a favorable opinion with respect 
to the Veteran's left ear hearing loss. 

The Board also observes that the Court has cautioned against 
seeking an additional medical opinion where favorable 
evidence in the record is unrefuted.  The Court specifically 
indicated that it would not be permissible to undertake 
further development if the purpose was to obtain evidence 
against an appellant's claim. See Mariano v. Principi, 17 
Vet. App. 305, 312 (2003).  

Thus, for the reasons described above and based on the record 
that it has regarding right ear hearing loss, the Board 
concludes that there is an approximate balance of positive 
and negative evidence in this case as to whether the current 
right ear hearing loss in this case is the result of acoustic 
trauma in service.  Accordingly, the Board finds that there 
is a reasonable doubt as to whether the Veteran currently has 
right ear hearing loss that manifested during his period of 
service, and the Board will resolve that doubt in favor of 
the veteran. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Subject to the provisions governing the award of monetary 
benefits, service connection for right ear hearing loss is 
granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


